Citation Nr: 0207160	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  93-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for asthma, to include 
consideration as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


REMAND

The veteran served on active duty from August 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1991 rating decision by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied 
the veteran's claim for service connection for asthma.


REMAND

The veteran's attorney has submitted correspondence which was 
received by VA in March 2002 and April 2002, in which he 
requested that the veteran be scheduled for a hearing at the 
RO before a traveling Board Member.  To ensure full 
compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should schedule the veteran for a 
Travel Board hearing, pursuant to his 
request.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

